Exhibit 10.1.7 Regeneron Pharmaceuticals, Inc. ID: [ ] Notice of Grant of Award 777 Old Saw Mill River Road And Award Agreement Tarrytown, New York 10591 [NAME] Award Number: [ ] [ADDRESS] Plan: 04 Effective (the “Grant Date”) you have been granted an award of [ ] shares of Regeneron Pharmaceuticals, Inc. (the Company) common stock. These shares are restricted until the vest date(s) shown below. The current total value of the award is [$ ]. The award will vest on the date(s) shown. Shares Full Vest [
